— Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered March 26, 1987, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the minimum permissible sentence imposed in connection with his negotiated plea bargain was neither excessive nor unduly harsh (see, People v Otero, 126 AD2d 678, 679; People v Orr, 111 AD2d 937, 938, lv denied 66 NY2d 766; People v Suitte, 90 AD2d 80). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.